Citation Nr: 0844234	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
patellar tendonitis, left knee.

2.  Entitlement to an initial evaluation greater than 10 
percent for patellar tendonitis, left knee.

3.  Entitlement to an initial compensable evaluation for 
calcified granuloma, right lower lung, currently evaluated as 
0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel 


INTRODUCTION

The veteran served on active duty from May 1992 to May 1998.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2004 Decision 
Review Officer's (DRO) decision, by the Roanoke, Virginia, 
Regional Office (RO), which granted service connection for 
patellar tendonitis, left knee, and service connection for 
calcified granuloma, right lower lung, each evaluated as 0 
percent disabling; that decision also denied the claim of 
entitlement to service connection for a right knee disorder.  
The veteran perfected a timely appeal to that decision.

Subsequently, in a June 2007 decision, the DRO increased the 
evaluation for patellar tendonitis in the left knee from 0 
percent to 10 percent, effective July 23, 2003.  As this 
increased rating does not constitute a full grant of all 
benefits possible, and as the veteran has not withdrawn his 
claim, the issue remains pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

On July 2, 2008, the veteran and his wife appeared and 
offered testimony at a hearing before the undersigned Acting 
Veterans Law Judge, in Washington, D.C.  A transcript of that 
hearing is of record.  Subsequently, in August 2008, the 
veteran submitted additional evidence directly to the Board, 
waiving RO consideration of the evidence.  38 C.F.R. 
§ 20.1304.  

The issues of entitlement to service connection for a right 
knee disorder, to include as secondary to the service-
connected patellar tendonitis, left knee, and to an increased 
evaluation for patellar tendonitis, left knee, are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC


FINDING OF FACT

The veteran's granuloma of the right lower lung is shown to 
cause any pulmonary test results of 74 percent of predicted 
value.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for the 
veteran's service-connected calcified granuloma, right lower 
lung are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007) 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Codes 6600, 6820 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim. See 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 
3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The present case involves a "downstream" issue, as the 
initial claim for service connection for calcified granuloma, 
right lower lung, was granted in the December 2004 rating 
decision appealed, and the current appeal arises from the 
veteran's disagreement with the evaluation originally 
assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, as the 
veteran's claim for an increased initial disability rating 
was appealed directly from the initial rating assigned, no 
further action under section 5103(a) is required. Goodwin v. 
Peake, 22 Vet. App. 128 (2008); see also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

II. Higher Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Service connection for calcified granuloma, right lower lung, 
was granted in a rating decision dated in December 2004. The 
disability was evaluated as noncompensable, effective in July 
2003.  The veteran appealed the evaluation assigned.

Service medical records reflect X-ray findings dated in May 
1998 of a questionable calcified granuloma in the lower right 
lung.  

VA examination in October 2006 showed that the veteran has 
been suffering from an incidental granuloma by X-ray finding.  
It was noted that he does not have any symptoms of persistent 
fever, cough with sputum, night sweats or coughing up blood; 
he does not require any treatment for the respiratory 
condition.  There was no functional impairment resulting from 
the lung condition.  The veteran was described as well-
developed, well-nourished, and in no acute distress.  Breath 
sounds were symmetric, with no rhonchi or rales; expiratory 
phase was within normal limits.  Examination of the heart did 
not reveal any evidence of congestive heart failure, 
cardiomegaly or cor pulmonale.  Examination of the 
extremities revealed no ulceration, edema or stasis 
dermatitis.  There was no clubbing or cyanosis.  The chest 
X-ray showed that there was a calcified left hilar lymph node 
that was sub centimeter and a possible calcified right hilar 
lymph node suggestive of old healed granulomatous disease.  A 
pulmonary function study (PFT) revealed forced expiratory 
volume (FEV1) of 3.47 or 87 percent predicted and forced 
vital capacity (FVC) of 4.16 or 85 percent predicted.  The 
examiner noted that the post-bronchodilator test was not 
performed because the pre-bronchodilator test was within 
normal limits.  There was no discrepancy between the PFT 
findings and the clinical examination.  Diffusion capacity of 
carbon monoxide (DLCO) testing was not done as the PFT 
results were determined to be sufficient to evaluate the 
pulmonary status of the veteran.  The diagnosis was 
granuloma, calcified hilar lymph nodes; the examiner noted 
that the veteran did not have any complications secondary to 
his pulmonary disease.  

At his personal hearing in July 2008, the veteran testified 
that he had experienced increasing shortness of breath and 
that he had been told by the person administering PFTs 
associated with his yearly employment-related work physical 
examinations that his lung capacity had been lessening. 

Submitted in August 2008 was the result of PFTs conducted in 
March 2008, March 2006, October 2003 and November 2001 show, 
respectively, FVC of 82 percent predicted and FEV1 of 74 
percent predicted, FEV1 of 85 percent predicted and FEV1/FVC 
of 89 percent predicted, FEV1 of 83 percent predicted and 
FEV1/FVC of 86 percent predicted, and FEV1 of 84 percent 
predicted and FEV1/FVC of 90 percent predicted.  The 
interpretation was possible early obstructive pulmonary 
impairment.  FVC and FEV1 were normal; the examiner explained 
that this finding can be due to a mild degree of small airway 
disease and/or the earliest stages of emphysema.  

The veteran's granuloma of the right lower lung is currently 
rated as noncompensable under Diagnostic Code 6820.  Under 
that code, neoplasms, benign, any specified part of 
respiratory system, indicated to use an appropriate 
respiratory analogy.  Id.  In this case, an appropriate 
respiratory analogy would be chronic bronchitis under 
Diagnostic Code 6600.  

Under Diagnostic Code 6600, a 10 percent rating requires a 
FEV-1 of 71 to 80 percent predicted; or FEV1/FVC of 71 to 80 
percent; or DLCO (SB) of 66 to 80 percent predicted.  A 30 
percent rating requires a FEV1 of 56 to 70 percent predicted; 
or FEV1/FVC of 56 to 70 percent; or DLCO (SB) of 56 to 65 
percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6600 
(2008).  

Upon review, the veteran's pulmonary test results from March 
2008 show a FEV-1/FVC ratio of 74 percent.  Based on this 
finding, a 10 percent rating is warranted.  Id.  However, a 
higher rating is not warranted. FEV1, FEV1/FVC readings were 
not between 56 to 70 percent predicted, nor was a DLCO (SB) 
reading between 56 to 65 percent predicted.  38 C.F.R. § 4.97 
(2008).  

Based upon the above findings, a 10 percent rating, but no 
higher, is warranted for service-connected granuloma, right 
lower lung, from the date of service connection.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6600, 6820.  

The veteran is competent to report his symptoms and 
complaints. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 
However, he is not competent to offer a medical opinion as to 
extent of his respiratory disability as he is not a medical 
professional with the required expertise to do so. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The assignment of different evaluations throughout the 
pendency of the veteran's appeal has been considered; 
however, the medical evidence does not support staged 
evaluations in the present case. See Fenderson v. West, 12 
Vet. App. 119 (1999).

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).


ORDER

A 10 percent rating for granuloma, right lower lobe, is 
granted from July 23, 2003.  


REMAND

The veteran testified before the undersigned veteran in July 
2008 that his left knee condition has worsened in severity 
since his last VA examination, which was in May 2007.  His 
wife also testified as to her observations of his left knee 
symptoms.

Concerning his claimed right knee condition, the veteran 
testified that he began to experience right knee problem 
during active service, and that his symptoms have continued 
to the present time.  His wife testified that she observed 
the veteran begin to experience problems with his right knee 
prior to his discharge from active service and that these 
difficulties continue to present.  

Given the foregoing, additional VA examination should be 
accorded the veteran to determine the nature and extent of 
his service connected left knee disability, and the nature, 
extent, and etiology of his claimed right knee condition.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claim is REMANDED for the following:

1.  Ensure that all identified VA and 
non-VA records that are not already of 
record are obtained.

Document negative responses and inform 
the veteran so that he may attempt to 
procure the missing records on her own.

2.  Schedule the veteran for medical 
examination by the appropriate medical 
professional to determine the nature and 
extent of his service connected left knee 
disability and the nature, extent, and 
etiology of his claimed right knee 
condition.  All indicated tests and 
studies should be performed.  The claims 
folder, including a copy of this remand, 
must be provided to the examiner in 
conjunction with the examination.

The examiner is asked to offer an opinion 
as to whether it is as least as likely as 
not that any diagnosed right knee 
disability is in any way related to the 
service-connected left knee disability 
or, in the alternative had its onset 
during active duty or is the result of 
any incident of active service.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for a right knee disorder, to include as 
secondary to the service-connected 
patellar tendonitis of the left knee, and 
for an initial evaluation greater than 10 
percent for the patellar tendonitis, left 
knee, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
actions until he is so informed.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


